   Case 3:19-cv-00477-REP Document 8 Filed 09/10/19 Page 1 of 2 PageID# 66



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION


TREVOR FITZGIBBON,                             )
                                               )
              Plaintiff,                       )
                                               ) Civil Action No. 3:19-cv-477-REP
       vs.                                     )
                                               )
                                               )
JESSELYN A. RADACK,                            )
                                               )
              Defendant.                       )

                                     MOTION TO SEAL

       Defendant Jesselyn A. Radack, by and through undersigned counsel, and pursuant to E.D.

Va. Loc. Civ. R. 5(c) moves this Court to file under seal the Confidential Settlement Agreement

referenced as Exhibit A in Defendant’s Motion to Dismiss, and in support thereof, respectfully

refers the Court to the accompanying Memorandum in Support.

       WHEREFORE, Defendant Jesselyn A. Radack respectfully requests that the Court grant

the instant motion and enter the attached proposed Order.

       Dated: September 10, 2019

                                                            Respectfully submitted,

                                                            JESSELYN A. RADACK


THE THOMAS LAW OFFICE, P.L.C.
11130 Fairfax Boulevard, Suite 200-G
Fairfax, VA 22030
Telephone: 703-957-2577
Facsimile: 703-957-2577
E-mail: mthomas@thomaslawplc.com

By:    /s/ D. Margeaux Thomas_____________
      D. Margeaux Thomas (VSB #75582)
      Counsel for Defendant Jesselyn A. Radack
   Case 3:19-cv-00477-REP Document 8 Filed 09/10/19 Page 2 of 2 PageID# 67




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 10th day of September 2019, I will electronically file
the foregoing with the Clerk of the Court using the CM/ECF system, which will then send a
notification of such filing (NEF) to the following:

Steven S. Biss
300 West Main Street, Suite 102,
Charlottesville, VA 22903
stevenbiss@earthlink.net

                                 /s/ D. Margeaux Thomas_________________
                             D. Margeaux Thomas (VSB #75582)
                             The Thomas Law Office PLC
                             11130 Fairfax Blvd., Suite 200-G
                             Fairfax, VA 22030
                             Telephone: 703.957.2577
                             Facsimile: 703.957.2578
                             Email: mthomas@thomaslawplc.com
                             Counsel for Defendant Jesselyn A. Radack
